﻿It is a source of pride and pleasure for my delegation that a distinguished son of Zambia, a fraternal African country, presides over the work of the Organization. We warmly congratulate Mr. Lusaka on his election to the presidency of the thirty-ninth session of the General Assembly. His personal qualities, vast experience in public life and skills as a diplomat make him eminently qualified to guide our deliberations. Zambia, and Mr. Lusaka personally, have been at the forefront of Africa's struggle for freedom, independence and human dignity. We wish him great success in the discharge of his heavy responsibilities.
207.	We take this opportunity also to pay a well- deserved tribute to his predecessor, the President of Panama, Mr. Jorge Illueca, for his dynamic and wise leadership during the course of the thirty-eighth session of the General Assembly.
208.	We would also like to express our deep gratitude to the Secretary-General for his untiring efforts in the service of the United Nations. In the past year he once again played an active role in the search for solutions to numerous world problems.
209.	My delegation also takes great pleasure in welcoming the new State of Brunei Darussalam into the community of free and independent nations. Its presence in the General Assembly signifies once again the continued realization of one of the prime objectives for which the United Nations was created, namely, the elimination of colonialism. It also brings the United Nations closer to the goal of universality.
210.	Namibia, for a century, has had and still continues to endure colonial domination, first by imperial Germany and now by apartheid South Africa. The situation prevailing in Namibia is well known to us all, It is a situation arising from South Africa's colonialism and illegal occupation. It is painful to the Namibian people who endure it and are fighting for their independence under the leadership of SWAPO, their sole and authentic representative. It is also painful to the front-line States which, because of their support for the liberation struggle, are victims of South Africa's aggression and destabilization.
211.	The Security Council, by its resolution 435 (1978), endorsed the United Nations plan for the independence of Namibia. It was hoped then that Namibia would be independent within a year. For the last six years, the fulfilment of that hope has eluded us. Since the adoption of the plan, the hopes of the international community have been raised time and again, only to be dashed by the premeditated obstruction of Pretoria and its allies.
212.	The latest example of that obstruction is the injection of the extraneous issue of linkage between Namibian independence and the withdrawal of Cuban troops from Angola in the negotiations by South Africa, supported by the United States. We cannot accept that the future of Namibians should be sacrificed on account of East-West confrontation. The trading of a people's freedom and national independence is not only reprehensible, but immoral. I wish to reiterate Uganda's position of total rejection of that linkage.
213.	The racist regime has embarked on a fresh diplomatic offensive whose immediate aim is to disarm SWAPO and to deny it external support. Ultimately, they think they can make it impossible for the people of Namibia, under the leadership of SWAPO, to win power. That manoeuvre is also directed at winning international legitimacy and recognition for Pretoria's stooges—the so-called Multi-Party Conference in Namibia.
214.	Another clear objective of that design is to delay Namibian independence by imposing so-called regional or internal solutions to what are otherwise the concerns of the international community. There are now efforts aimed at distancing the United Nations as far as possible from the negotiation process. In furtherance of that strategy, South Africa is trying every trick to wriggle out of the decisions of the United Nations, particularly Security Council resolution 435 (1978). The Organization has an obligation to ensure that this does not happen.
215.	Meanwhile, under the leadership of SWAPO, their sole and authentic representative, the Namibian people are waging an heroic struggle to rid themselves of the colonial yoke. History is on their side. I wish to take this opportunity to reaffirm my country's unequivocal support for Namibia's struggle for freedom and national independence.
216.	The situation in South Africa remains very explosive. Each passing day brings the sad news of fresh acts of repression, imprisonment of trade union leaders, brutal torture or death in detention, and death sentences imposed on the patriots opposing apartheid. The policy of "bantustanization" is being vigorously and mercilessly implemented.
217.	Recently, one racist South African minister was reported as having advocated measures to reduce the black population in South Africa. The call was made by the racist Minister of Environmental Affairs and Fisheries, Mr. Sarel Hayward, on 22 May of this year, when he stated that "If we do not achieve a reduction in the population growth of blacks in this country, we are heading for catastrophe. The statistics show that we must drastically cut the population growth—otherwise we are all going to die of thirst."
218.	The people of South Africa, faced with this type of barbaric policy, have been waging a relentless struggle to dismantle the apartheid system. The progress they have registered in mobilizing their people to support the struggle and the dent they have made in the South African war machine has sent shock waves and fear among the oppressors. Unable to cow them and to force them to submit to injustice, the Pretoria regime has unleashed a campaign to undermine the network of solidarity and support which the liberation movements enjoy beyond the frontiers of South Africa. The front-line States became victims of constant acts of aggression, destabilization and interference in their internal affairs at the hands of the racist regime.
219. There have been attempts to portray the recent fraudulent constitutional changes implemented last July as positive developments that give cause for optimism. Those so-called changes should be exposed for what they are. They are clearly designed to divide the ranks of the oppressed communities and to get them to join the racists in their criminal enterprise of perpetuating the apartheid power structure. Rather than addressing the central issue of enfranchising the vast majority of the people, the so-called changes have compounded their problem by entrenching provisions which deny them citizenship in their own country.
220. With the clear purpose of extricating South Africa from international isolation, the racist Prime Minister earlier this year visited several Western countries during which he posed as a statesman and peace-broker. It is a matter of deep regret that the visit was allowed to take place, in spite of protests by African and other peace-loving countries. No amount of sophistry on the part of anyone can disguise the true nature and intent of the racist regime. We categorically reject any efforts aimed at rehabilitating it.
221.	Neither the destabilization of neighbouring States nor the introduction of fraudulent constitutional schemes will save South Africa from the time of reckoning, which is fast approaching. The only way to prevent that otherwise inevitable eventuality is to dismantle the apartheid structures.
222.	The liberation struggle is being waged and led by the people of South Africa themselves and in their own country. It is incumbent upon Africa and the international community to continue to render them both moral and material support until victory. In this connection, we express our appreciation to the frontline States, which, despite enormous odds, have made supreme sacrifices for the cause of the liberation of southern Africa.
223.	Uganda is concerned that the international situation continues to deteriorate, giving rise to pessimism and despair. The old hotbeds of tension remain, while new crisis points emerge.
224.	In the Middle East, Israel has intensified its aggressive policies against its neighbours, the indigenous inhabitants of the occupied Arab lands and the Palestinians everywhere. The question of Palestine is at the core of the Middle East problem. The crisis in the Middle East stems from Israel's persistent and flagrant denial of the inalienable rights of the Palestinian people. There can be no lasting settlement unless the Palestinians can exercise their legitimate rights. These include the right to return to their homeland and the right to self-determination in a State of their own, under the leadership of the PLO. We support the convening of an International Peace Conference on the Middle East in which the Soviet Union, the United States and all the parties concerned, including the PLO, would participate, as called for by the International Conference on the Question of Palestine, held at Geneva last year. We appeal to all concerned to co-operate and assist the Secretary-General in his efforts in this regard.
225.	We are concerned at the tensions, instability and acts of destabilization in Central America. We believe that the people of the region should be left to solve their problems and determine their own destinies freely, without any outside interference. In this regard, Uganda supports the efforts of the Contadora Group to find a peaceful solution to the problems of Central America. We especially welcome the conclusion of the Contadora Act on Peace and Co-operation in Central America, of 7 September 1984, as a positive avenue for peace.
226.	The Korean peninsula is another focal point of tension. Uganda will continue to support the aspirations of the Korean people to the peaceful reunification of the Korean peninsula. We welcome the positive efforts of the Democratic People's Republic of Korea to this end. We believe that the withdrawal of foreign troops from the area would create a positive atmosphere for negotiations.
227.	With regard to Cyprus, I reaffirm Uganda's support for its territorial integrity, unity and non- aligned character, as expressed in the Political Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March 1983. The fate of the two communities is linked. They should, therefore, through the medium of international talks, be assisted to find a solution within the framework of a united Cyprus.
228.	We continue to be gravely concerned about the war between Iran and Iraq. Once again, we appeal to the two non-aligned countries to bring to an end this tragic and wasteful war.
229.	I take this opportunity to reaffirm Uganda's support for the struggle of the Saharan people for self-determination, in accordance with the framework formulated by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa in June 1983.
230.	The current crisis in international relations derives to a large extent from the prevailing state of relations between the two super-Powers. Disarmament talks have been paralysed and the arms race has been stepped up. There is an urgent need today, more than ever, for a constructive dialogue between the two super-Powers.
231.	The international arms race involves a colossal misappropriation of human and material resources for destructive purposes, thus consuming enormous resources badly needed to meet the economic and social challenges of our time—in particular, the urgent need to narrow the gap between developed and developing countries.
232.	The vast stockpiles and tremendous build-up of arms and armed forces and the competition for the qualitative refinement of weapons of all kinds, to which scientific resources and technological advances are diverted, pose an incalculable threat to peace. Disarmament is an imperative and most urgent task facing the international community. We cannot but be disheartened by the total absence of concrete negotiated results in that direction. My delegation therefore calls for the resumption of the intermediate-range and strategic weapons talks between the Soviet Union and the United States, a total ban on the development, production, stockpiling and deployment of chemical weapons, the urgent conclusion of a treaty prohibiting an arms race in outer space and speedy progress towards general and complete disarmament.
233.	The continuing deterioration of the world economic situation remains a matter of grave concern to my delegation. Since the beginning of the decade, the world economy has been afflicted by acute recession and unsteady monetary and financial conditions. International trade and economic growth, particularly in the developing world, continue to experience sharp declines. Primary-commodity prices have declined, and the terms of trade for developing countries, like my own, have deteriorated drastically. High interest rates, soaring inflation and unemployment, compounded by heavy debt-service obligations, have mounted. This has precipitated acute difficulties in our countries.
234.	We remain convinced that the only viable solution that can deliver the impoverished nations from this economic situation lies in the qualitative restructuring of the unequal economic relations between the developed and developing countries.
235.	Uganda remains committed to the legitimate demand of the Group of 77 for a new international economic order based on equality and justice. Global negotiations that envisage just, equitable economic relations based on mutual respect among nations must be launched without any further delay. It is our earnest hope that, given the political will and the realization that there is no cordiality between affluence and poverty, the next year will bring nations to the negotiating table in order to find durable solutions.
236.	The alarming and significant deterioration in the economic and social conditions of most African countries has produced a crisis of development in Africa. The immediate causes of the crisis are widespread, severe and persistent drought and the rapidly deteriorating global economic environment. These have combined to generate a crisis of unprecedented dimensions whose solution is beyond the capability of many African countries.
237.	The current drought, which has now spread to 34 countries, is the most severe in this century. Prolonged drought has created serious food shortages, which in turn have triggered famine, malnutrition and related diseases and loss of human lives and livestock. The food situation in Africa has deteriorated so drastically that most African countries are today in the tragic position of being unable to feed their peoples. Africa is today relying on food imports and food aid to feed a large percentage of its population. The present crisis is further undermining the weak economies of African countries and poses a serious threat to the well-being of the people of Africa.
238.	Africa recognizes that the primary responsibility for the development of African economies rests with the Governments and peoples of African States. We have taken the necessary measures to grapple with the crisis. It is for this reason that African Ministers responsible for economic development and planning made an urgent appeal for massive assistance from the international community, in a Special Memorandum on Africa's Economic and Social Crisis, addressed to the second regular session of the Economic and Social Council in 1984, to complement and supplement the individual and collective efforts of African States.
239.	The initiative and interest which the Secretary-General took in this matter early this year were very timely and deeply appreciated by the Governments and people of Africa. The response of the international community, particularly the developed countries, has, however, been very disappointing. The failure of the Economic and Social Council to reach a consensus on measures to assist Africa to avert the impending catastrophe is a source of deep concern to my delegation. It is our earnest hope that at this session the General Assembly will adopt the necessary measures to assist Africa in its current economic difficulties.
240.	Within its lifespan, the United Nations has achieved much. Notwithstanding this, many problems remain. Colonialism, racism, foreign occupation and domination still persist in southern Africa, the Middle East and elsewhere. Poverty and attendant injustice are still prevalent in the world. In its constant search for solutions to the problems of world peace and the well-being of peoples, the United Nations must have the support of all its Member States.
241.	In conclusion, I wish, on behalf of the Government and people of Uganda, to reaffirm our faith in and commitment to the United Nations.
